Mr. Justice Dunn delivered the opinion of the court: The plaintiff in error was convicted in the municipal court of Chicago of assault and battery. The Appellate Court having affirmed the judgment he has brought the record here for review, and contends that the information is not sufficient, that a reference to the defendant’s right to testify entitled him to a new trial, and that the instructions were erroneous. The objection made to the information is, that it does not allege that the assault was unlawfully made. The information is sufficient at common law and is equally good to charge a violation of the statute. 3 Chitty’s Crim. Law, 821; Bishop’s Directions and Forms, 99, sec. 201; Curtis v. People, Breese, 256; State v. Bray, 1 Mo. 180; State v. Hays, 41 Tex. 526. The remark of the State’s attorney which is complained of does not appear to have been either intended or calculated to direct the attention of the jury to the defendant’s neglect to testify. The objections to the instructions are too refined and tenuous to be of practical importance. Judgment affirmed.